González Román, Juez Ponente
TEXTO COMPLETO DE LA RESOLUCION
El recurrente, Nu Skin International, Inc. (Nu Skin), solicita la revocación de la resolución emitida por el Departamento de Estado de Puerto Rico (el Departamento), el 17 de octubre de 1997. En dicha resolución el Departamento declaró sin lugar la solicitud para registrar la marca "CEREGEN" a favor de Nu Skin, por estar la misma registrada a favor de Ulrici Medicine Company of Puerto Rico, Inc. (Ulrici).
Por los fundamentos que pasamos a exponer denegamos el recurso solicitado,
*251I
Nu Skin presentó en el Registro de Marcas del Departamento de Estado de Puerto Rico (el Registro) una solicitud para registrar Ia marca de fábrica "CEREGEN" en la clasificación intemacional niimero tres, la cual corresponde a cosm&icos y preparaciones para la limpieza corporal. El Registro emitió una resolución en la cual declaró sin lugar la solicitud de registro de la marca "CEREGEN" a favor de Nu Skin por estar dicha marca registrada a favor de Uirici en la clase internacional seis. [1] Registrar un nombre idéntico a uno previamente registrado causarIa confusion en la mente del consumidor sobre la procedencia, calidad y duefio de las marcas; y esa situación, precisamente, es la que pretende evitar la Ley de Marcas del Estado Libre Asociado de Puerto Rico (la Ley de Marcas), Ley NiIm. 63 de 14 de agosto de 1991, 10 L.P.R.A. sec. 171, et seq.
No conforme, Nu Skin presentó en el Departamento una solicitud de reconsideración, la cual fue rechazada de piano. Inconforme, Nu Skin solicita la revocación de dicha resolución alegando que el Departamento cometió error a! determinar que el registro de la marca "CEREGEN" podrIa causar confusion con la marca ya registrada por Ulrici, sin que, alegadamente, tomara en consideración que el registro solicitado se hace bajo una clasificación diferente a la de la marca ya registrada.
II
El Art. 2 de la Ley de Marcas, supra, establece que el término "marca" comprende "todo signo o medio que sirva para distinguir en el mercado productos o servicios de una persona de productos o servicios de otra persona. El término incluye cualquier marca de fábrica, servicio, certiflcación y colectiva". El Tribunal Supremo ha dicho que una marca es un sImbolo mediante el cual el comerciante identifica sus productos; su función principal es diferenciar. Colgate-Palmolive v. MistolIn, 117 D.P.R. 313, 321 (1986).
El Art. 5(a)(7) de la Ley de Marcas, supra, dispone que no se puede registrar "una marca que sea idéntica a otra marca ya inscrita o conocida, que pertenezca a otro y que se use en productos o servicios de las mismas propiedades descriptivas o que tanto se asemeje a la marca perteneciente a otro, que sea muy probable que ocasione confusion o equivocación en la mente del pOblico o de lugar a engaño de los compradores ". En el caso ante nos, Nu Skin pretende registrar la marca "CEREGEN", la cual está registrada en el Departamento a nombre de Ulrici. Por tanto, es imposible que Nu Skin registre la marca "CEREGEN" como suya.
La Ley de Marcas, supra, se creó con el propósito de impedir Ia confusion entre dos marcas iguales o similares, pertenecientes a diferentes dueflos, de suerte que, no tan solo se evite una competencia desleal hacia el primer usuario de una marca, sino también se proteja de engafio al piIblico consumidor; esto es, que éste pueda distinguir eficientemente entre un sinmimero de productos o servicios similares. Cuando un comprador prudente y razonable puede comprar un producto bajo la creencia que está comprando otro producto, existe la probabilidad de confusiOn. Posadas de Puerto Rico v. Sand's Hotel & Casino Inc., - D.P.R. - (1992), 92 J.T.S. 89, a la pág. 9674. En el caso de autos, el Departamento no le permitió a Nu Skin registrar la marca "CEREGEN" como suya porque Ulciri ya la tenla registrada. El Departamento, en todo momento, trata de evitar la confusion del consumidor, a tenor con la Ley de Marcas, supra. Por tanto, el Departamento actuó correctamente al no permitirle registrar la marca "CEREGEN" a Nu Skin.
La funciOn revisora de los tribunales respecto a las determinaciones de los organismos administrativos es una de carácter limitado. Las decisiones de los organismos administrativos merecen deferencia de los tribunales, silas mismas están sostenidas por evidencia sustancial. Sec. 4.5 de la Ley Ntim. 170 de 12 de agosto de 1988, segiin enmendada, conocida como Ley de Procedimiento Administrativo Uniforme (L.P.A.U). Esta norma descansa en el hecho de que las agencias administrativas cuentan con experiencia y conocimientos altamente especializados sobre los asuntos que se encuentran dentro del ámbito de sus particulares encomiendas. La Facultad para las Ciencias Sociales v. C.E.S., D.P.R. - (1993), 93 J.T.S. 88, a la pág. 10783; Asociación de Doctores v. Morales, - D.P.R. - (1993), 93 J.T.S 12, ala pág. 10349.
El Tribunal Supremo ha reconocido que el grado de especia!izaciOn de las agencias justifica que se sostengan en principio sus determinaciones y que éstas no pueden ser variadas, sino cuando exista arbitrariedad, ilegalidad o irrazonabilidad de parte de la agencia, o cuando su determinaciOn no se *252sostenga a la luz de prueba sustancial existente en la totalidad del récord. Misión Industrial v. Junta de Planificación, _ D.P.R. _ (1997), 97 J.T.S. 33, a la pág. 728. De igual manera el Tribunal Supremo expresó, en Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 392 (1975), a la pág. 699, qüe las conclusiones e interpretaciones de los organismos administrativos merecen gran consideración y respeto y que su revisión judicial se limita a determinar si la agencia actuó arbitraria o ilegalmente o en forma tan irrazonable que su actuación constituyó un abuso de discreción. En Vélez v. C.E.E., _ D.P.R. _ (1995), 95 J.T.S. 121, a la pág. 66, señaló, además, que los tribunales deben darle gran peso a las aplicaciones e interpretaciones de las agencias con respecto a las leyes y reglamentos que administran. En el caso que nos ocupa, no se ha demostrado arbitrariedad ni abuso de discreción.
Por ello, los tribunales deben limitarse a determinar si la agencia actuó arbitraria o iíegalmente o en forma tan irrazonable que su actuación constituyó un abuso de discreción. Fuertes v. A.R.P.E., __ D.P.R. _ (1993), 93 J.T.S. 165, a la pág. 11383; Murphy Bernabé v. Tribunal Superior, supra, a la pág. 699.
Por considerar que'fueron acertadas las conclusiones del Departamento y en ausencia de arbitrariedad, irrazonabilidad o ilegalidad, se deniega la expedición del recurso de revisión solicitado.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau Secretaria General
ESCOLIO 98 DTA 165
1. Preparaciones químicas, médicas y farmacéuticas.